     4:19-bk-15460 Doc#: 17 Filed: 10/31/19 Entered: 10/31/19 18:26:04 Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                         IN THE EASTERN DISTRICT OF ARKANSAS
                                 LITTLE ROCK DIVISION

IN RE: SANDRA POLSTON,                                                     CASE NO. 4:19-BK-15460
DEBTOR                                                                               CHAPTER 13

EQUITY FINANCIAL, LLC                                                                        MOVANT

V.

SANDRA POLSTON, DEBTOR AND                                                           RESPONDENTS
JOYCE BRADLEY BABIN, TRUSTEE


                                OBJECTION TO CONFIRMATION

          Comes now, Equity Financial, LLC, a secured creditor of the above-named Debtor, and a

 party in these proceedings, (hereinafter "Movant"), by and through its attorneys, Mackie Wolf

 Zientz & Mann, P.C., and for its Objection to Confirmation of the Chapter 13 plan proposed

 herein by the Debtor, Sandra Polston, states:

          1. Movant is the servicer of the promissory note, which is secured by a mortgage

 covering the real property listed in the Chapter 13 plan of Debtor, more particularly described as

 follows:

            Lot 12, West Wood Estates to the City of Russellville, Arkansas

            More commonly known as 404 Austin Circle, Russellville, AR 72801

          2. Pursuant to 11 U.S.C. §1324 Movant objects to said Chapter 13 plan because the

 Debtor’s plan has not been filed in good faith. The Debtor had two prior cases pending in the

 prior year and has failed to show a change in circumstances that indicate she can complete the

 present case.

          3. Therefore, the plan does not meet all the requirements for confirmation.

          4. Lastly, Movant requests its attorney's fees for this action in the sum of $400.00.



 19-000002-700-1
  4:19-bk-15460 Doc#: 17 Filed: 10/31/19 Entered: 10/31/19 18:26:04 Page 2 of 3



         WHEREFORE, Movant objects to confirmation of the Chapter 13 plan proposed herein

by the Debtor, and prays that this Court deny such confirmation, for its attorney's fees herein and

for all other just and proper relief.

                                             Respectfully submitted,

                                             MACKIE WOLF ZIENTZ & MANN, P.C.
                                             124 W. Capitol Avenue, Suite 1560
                                             Little Rock, AR 72201
                                             Phone: (501) 218-8111
                                             Facsimile: (501) 588-0070
                                             Email: smcdaniel@mwzmlaw.com

                                             By:     /s/ Sarah Murphy McDaniel
                                                     Sarah Murphy McDaniel (Bar No. 2012130)

                                             Leslie N. Mann (Bar No. 95142)
                                             Sarah Murphy McDaniel (Bar No. 2012130)
                                             Brien G. Saputo (Bar No. 2011255)

                                             Attorney for Movant




19-000002-700-1
  4:19-bk-15460 Doc#: 17 Filed: 10/31/19 Entered: 10/31/19 18:26:04 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I, Sarah Murphy McDaniel, do hereby certify on October 31, 2019, a copy of the
foregoing pleading was served via electronic mail or first class mail upon the following parties:


                                             By: /s/ Sarah Murphy McDaniel

                                             Leslie N. Mann (Bar No. 95142)
                                             Sarah Murphy McDaniel (Bar No. 2012130)
                                             Brien G. Saputo (Bar No. 2011255)

Via Pre-Paid U.S. Mail:
Sandra Polston
404 Austin Circle
Russellville, AR 72801
Debtors

Via ECF:
Brian Christopher Wilson
P.O. Box 3098
Little Rock, AR 72203
Attorney for Debtors

Via ECF:
Joyce Bradley Babin
P.O. Box 8064
Little Rock, AR 72203-8064
Chapter 13 Trustee

Via ECF:
U.S. Trustee
Office of U.S. Trustee
200 W Capitol, Ste. 1200
Little Rock, AR 72201




19-000002-700-1
